DETAILED ACTION
Claim Status
 Claims 1-20 are pending.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included. 
Claim 1 recites “the composition is substantially free of chelating agents”. It is unclear what concentrations of chelating agent are necessary to constitute a composition “substantially free of chelating agent” as claimed". The specification discloses “[F]or example, the composition of the present invention may contain less than 0.050%, 0.045%, 0.040%, 0.035, 0.030%, 0.025%, 0.020%, 0.015%, 0.010%, 0.0050%, 0.0025%, or 0.0010% of chelating agents, such as EDTA”. Which concentrations of chelating agent in the composition is considered as “substantially free of chelating agents”? For example, when less than 0.050% of chelating agents is present, the composition is substantially free of chelating agents”? Or, when less than 0.0010% 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included. 
Claim 17 recites the limitations “decreasing the initial rate of acetylcysteine" in line 3.  There is a lack of antecedent basis for the limitation of said initial rate in the claim because there is no recitation about said initial rate".   
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included. 
Claim 18 recites “The method of claim 17, further comprising thereafter intravenously delivering a second dose of 100 mg/kg acetylcysteine to the patient over 16 hours”. It is unclear whether said second dose of 100 mg/kg refers to the rest of the dose amount after the initial infusion of 50 mg/kg per hour for 4 hours (total 200 mg/kg administered) out of 300 mg/kg or a second dose of 100 mg/kg is further administered after administering the total dose of 300 mg/kg recited in claim 17. If the first interpretation is intended, the claim 18 does not further limit the claim 17 as claim 17 inherently encompasses  intravenously delivering a second dose of 100 mg/kg acetylcysteine to the patient over 16 hours after initial infusion of 50 mg/kg per hour for 4 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-9 are rejected under 35 U.S.C. 102(b) as being anticipated by Pavilv (US 2007/0049640, cited in the IDS 12/18/2019).
 Pavilv teaches an acetylcysteine compositions in solution, comprising acetylcysteine and a pH-adjusting agent, which are substantially free of metal chelating agents, such as EDTA (abstract and [0010]). Pavilv teaches that while improving the stability of acetylcysteine formulations, chelating agents such as EDTA can cause undesirable effects when administered to humans or animals and the acetylcysteine solution drug product does not produce adverse effects upon administration by removing EDTA or other chelating agents ([0006]-[0008]). The pH of the aqueous pharmaceutical composition of the invention is from 6 to 8, from 6.5 to 7.0, or 6.8 ([0027], [0010], and claims 28-29). Pavilv further teaches that the amount of acetylcysteine may vary depending on the desired characteristics of the solution and can be determined by one of ordinary skill in the art, and in one embodiment of the invention, the acetylcysteine comprises 0.1-50%, in another embodiment 1.0-25%, in an additional embodiment 10%, and in yet another embodiment 20% ([0026]).  
Also, it teaches an aqueous pharmaceutical composition comprising acetylcysteine, wherein the composition contains less than 0.05% w/v EDTA, or pharmaceutically acceptable salts thereof (claim 2).

As to the recitation, “the pharmaceutical composition providing for a reduction in side effects such as tachycardia, nausea, vomiting, pharyngitis, rhinorrhea, rhonci, pruritis, rash, flushing, anaphylaxis, and combinations thereof as compared to an acetylcysteine composition containing chelating agents” in claim 9,  such recitation is intended result of the active method step (i.e., administering the acetylcysteine composition to a patient), and as such are non-limiting since the language does not result in manipulative difference in steps of claims. The reference teaches the same method step  of administering the same composition as claimed, thus the composition of the prior art necessarily provides “a reduction in side effects as compared to an acetylcysteine composition containing chelating agents” when the composition is administered to a patient as taught by the prior art.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C.102 or obviousness under 35 U.S.C. 103).

Claims 12-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Rocky Mountain Poison and Drug Center (Intravenous N-acetylcysteine (Acetadote (R) FAQs, Version 7.0, April 6, 2009, cited in IDS filed on 12/18/2019).
Rocky Mountain Poison and Drug Center  teaches a method of treating acetaminophen overdose and preventing or lessening hepatic injury comprising intravenously administering an acetylcysteine solution via  sequential infusions comprising: a loading dose infusion of 150 mg/kg over 60 min, maintenance infusion 1 of 50 mg/kg over 4 hours (12.5 mg/kg/hr), and maintenance infusion 2: then 100 mg/kg over 16 hrs (6.25 mg/kg/hr) wherein 20% acetylcysteine solution is prepared by diluting the acetylcysteine using 5% dextrose in water  or 0.45% sodium chloride solution for injection prior to administration (p2, item 3 and p3, items 8-9). The prior art teaches intravenously administering total amount of 300 mg/kg (150 mg/kg + 50 mg/kg + 100 mg/kg) of an acetylcysteine composition and administering 200 mg/kg (150 mg/kg plus 50 mg/kg) over 5 hours (1 hour + 4 hours) followed by administering 100 mg/kg over 16 hrs.
As to claims 13-15,  it also teaches determining if the following criteria are met: 1. No further injury is expected as assessed by a non-detectable APAP level or APAP - 10 mcg/ml for labs with detection limits 10 mcg/ml prior to the end of the infusion; 2. Liver injury that has already occurred is remitting as assessed by normal (or not increased from baseline) AST, ALT, and international normalized ration (INR) and the patent is clinically well (p5, item 13). It further teaches that if the patient fails either of the above criteria, the IV NAC treatment should be 
As such, the instant claims are anticipated by the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:1. Determining the scope and contents of the prior art. 

3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pavilv (US 2007/0049640) and Rocky Mountain Poison and Drug Center (Intravenous N-acetylcysteine (Acetadote (R) FAQs, Version 7.0, April 6, 2009) 
The teachings of Pavilv as applied supra are herein applied for the same teachings in their entirety.  
Pavilv does not specifically teach administering a first dose of 200 mg/kg over 4 hours, a repeat course of the maintenance dose, or decreasing the initial rate of acetylcysteine infusion to 50 mg/kg per hour and maintaining that rate of infusion for 4 hours as recited in claim 17. 
Rocky Mountain Poison and Drug Center  teaches a method of treating acetaminophen overdose and preventing or lessening hepatic injury comprising intravenously administering an acetylcysteine solution via  sequential infusions comprising: a loading dose infusion of 150 mg/kg over 60 min, maintenance infusion 1 of 50 mg/kg over 4 hours (12.5 mg/kg/hr), and maintenance infusion 2: then 100 mg/kg over 16 hrs (6.25 mg/kg/hr) wherein 20% acetylcysteine solution is prepared by diluting the acetylcysteine using 5% dextrose in water  or 0.45% sodium chloride solution for injection prior to administration (p2, item 3 and p3, items 8-9). The prior art teaches intravenously administering total amount of 300 mg/kg (150 mg/kg + 50 mg/kg + 100 mg/kg) of an acetylcysteine composition and administering 200 mg/kg (150 mg/kg plus 50 mg/kg) over 5 hours (1 hour + 4 hours) followed by administering 100 mg/kg over 16 hrs.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references since both are directed to treating acetaminophen overdose and hepatic injury with N-acetylcysteine. In view of combined teachings, one of ordinary skill in the art would have recognized that the dosage amount and dosing period would vary from patient to patient depending on the needs and sensibilities of the patients, particularly the amount of overdose taken by the patient and level of liver injury and would be result-effective variable. Thus, it would have been prima facie obvious to optimize the initial dose of NAC and dosing period depending on patient's need, level of liver injury, and the overdose amount of acetaminophen taken by the patient. It would have been customary for an artisan of ordinary skill to determine the optimal amount of active ingredient needed to achieve the desired results as evidenced by Pavliv. In addition, the prior art suggests the dosage amount overlapping or close to those claimed such that optimization is deemed well within the skill of 
From the teachings of the references in combination, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
1. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US patent 8,722,738.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘738 patent are drawn to a method for treating acetaminophen overdose-induced liver injury comprising intravenously administering a 300 mg/kg dose of an acetylcysteine composition to a patient in need thereof comprising a first dose of 50 mg/kg per hour for 4 hours (200 mg/kg) followed by a second dose of 100 mg/kg over 16 hours wherein the administration of acetylcysteine to the patient is continued beyond where the patient has not achieved clinically significant improvement in liver function determined by ALT and AST and the continued administration comprises administering 200 mg/kg of acetylcysteine over 4 hours, followed by a fourth dose of 100 mg/kg of acetylcysteine over 16 hours. Also, dependent claims 
As to claims 1-11, while the claims of ‘738 patent dose not specifically recite a pH adjusting agent and pH of the composition being about 6 to 8 or about 6.8, it was well known in the art to add a pH adjusting agent to a solution for optimizing pH close to neural pH so that the solution is suitable for intravenous injection, thus it would have been prima facie obvious to arrive at the claimed composition by adding a pH adjusting agent.   As to the recitation, “the pharmaceutical composition providing for a reduction in side effects such as tachycardia, nausea, vomiting, pharyngitis, rhinorrhea, rhonci, pruritis, rash, flushing, anaphylaxis, and combinations thereof as compared to an acetylcysteine composition containing chelating agents” in claims 1 and 9,  such recitation is intended result of the active method step (i.e., administering the acetylcysteine composition to a patient), and as such are non-limiting since the language does not result in manipulative difference in steps of claims. The claims of ‘738  patent teaches the same method step  of administering the same composition as claimed, thus the composition of the prior art necessarily provides “a reduction in side effects as compared to an acetylcysteine composition containing chelating agents” when the composition is administered to a patient.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103). Accordingly, the instant claims would have been obvious over the claims of ‘738 patent. 

2. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent 9,327,028.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘028 patent are drawn to a method for treating acetaminophen overdose comprising intravenously administering an acetylcysteine composition to the patient at a dosage of 300 mg/kg acetylcysteine over 20 or 21 hours; measuring the level of AST or ALT in the patient following the administration of 300 mg/kg acetylcysteine, determining whether acetylcysteine therapy should be continued based on the outcome of the AST or ALT level measurement, continuing the administration of the acetylcysteine composition to the patient via a 3-bag infusion regimen; wherein the continued administration comprises a first dosage of 150 mg/kg of acetylcysteine over 60 minutes, followed by a second dosage of 50 mg/kg of acetylcysteine over 4 hours, followed by a third dosage of 100 mg/kg of acetylcysteine over 16 hours. The dependent claims further recites that the acetylcysteine composition contains less than 0.05% chelating agents and that the 300 mg/kg of acetylcysteine is administered via a 2-bag infusion regimen comprising administering a first dosage of 200 mg/kg of acetylcysteine over 4 hours, followed by a second dosage of 100 mg/kg of acetylcysteine over 16 hours as claimed. While the claims of ‘028 patent dose not specifically recite a pH adjusting agent and pH of the 
As to the recitation, “the pharmaceutical composition providing for a reduction in side effects such as tachycardia, nausea, vomiting, pharyngitis, rhinorrhea, rhonci, pruritis, rash, flushing, anaphylaxis, and combinations thereof as compared to an acetylcysteine composition containing chelating agents” in claims 1 and 9,  such recitation is intended result of the active method step (i.e., administering the acetylcysteine composition to a patient), and as such are non-limiting since the language does not result in manipulative difference in steps of claims. The claims of ‘028  patent teaches the same method step  of administering the same composition as claimed, thus the composition of the prior art necessarily provides “a reduction in side effects as compared to an acetylcysteine composition containing chelating agents” when the composition is administered to a patient.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the 
Accordingly, the instant claims would have been obvious over the claims of ‘028 patent. 

3. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US patent 8,399,445 in view of Rocky Mountain Poison and Drug Center  (Intravenous N-acetylcysteine (Acetadote (R) FAQs, Version 7.0, April 6, 2009).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. The claims of ‘445 patent encompasses a method of treating acetaminophen overdose by administering a stable aqueous pharmaceutical composition comprising acetylcysteine diluted with 5% dextrose, 0.45% sodium chloride, or water for injection wherein composition is free of chelating agents, said composition is in a suitable form for intravenous injection, and the pH of the composition is from 6 to 7.5. The dependent claims further recites  that the diluted composition is administered as a loading dose of 150 mg/kg, followed by a second dose of 50 mg/kg, followed by a third dose of 100 mg/kg or the total dose of diluted composition administered is 300 mg/kg. As to claims 10-20, the claims of the patent do not specifically recites that the first dose of 200 mg/kg is administered over 3 to 5 hours followed by a second dose of 100 mg/kg over 16 hours. However, Rocky Mountain Poison and Drug Center  teaches a method of treating acetaminophen overdose comprising intravenously administering an acetylcysteine solution via  sequential infusions comprising: a loading dose infusion of 150 mg/kg over 60 min, maintenance infusion 1 of 50 mg/kg over 4 hours (total 200 mg/kg over 5 hours), and maintenance infusion 2: then 100 mg/kg over 16 hrs (6.25 mg/kg/hr) 
As to the recitation, “the pharmaceutical composition providing for a reduction in side effects such as tachycardia, nausea, vomiting, pharyngitis, rhinorrhea, rhonci, pruritis, rash, flushing, anaphylaxis, and combinations thereof as compared to an acetylcysteine composition containing chelating agents” in claims 1 and 9,  such recitation is intended result of the active method step (i.e., administering the acetylcysteine composition to a patient), and as such are non-limiting since the language does not result in manipulative difference in steps of claims. The claims of ‘445  patent teaches the same method step  of administering the same composition as claimed, thus the composition of the prior art necessarily provides “a reduction in side effects as In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103). 

4. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 8,653,061 in view of Rocky Mountain Poison and Drug Center  (Intravenous N-acetylcysteine (Acetadote (R) FAQs, Version 7.0, April 6, 2009).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. The ‘061 patent encompasses a method of treating acetaminophen overdose by administering a stable aqueous pharmaceutical composition comprising from 100 to 250 mg/mL acetylcysteine or pharmaceutically acceptable salts thereof wherein the composition is free from chelating agents and the pH of the composition is from 6.0 to 7.5. The dependent claims further recite the diluted composition is administered as a loading 
In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35  U.S.C.102 or obviousness under  35 U.S.C. 103). 

5. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US patent 8,952,065 in view of Rocky 
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. The ‘065 patent encompasses a method of administering a stable aqueous pharmaceutical composition comprising from 100 to 250 mg/mL acetylcysteine or pharmaceutically acceptable salts thereof wherein chelating agents is not added to the composition and the pH of the composition is from 6.0 to 7.5. The dependent claims further recite the diluted composition is administered as a loading dose of 150 mg/kg over a period of 15 minutes to 2 hours, followed by a second dose of 50 mg/kg.  AsS to claims 10-20, the claims of the patent do not specifically recites that the first dose of 200 mg/kg is administered over 3 to 5 hours followed by a second dose of 100 mg/kg over 16 hours. However, Rocky Mountain Poison and Drug Center  teaches a method of treating acetaminophen overdose comprising intravenously administering an acetylcysteine solution via  sequential infusions comprising: a loading dose infusion of 150 mg/kg over 60 min, maintenance infusion 1 of 50 mg/kg over 4 hours (total 200 mg/kg over 5 hours), and maintenance infusion 2: then 100 mg/kg over 16 hrs (6.25 mg/kg/hr) wherein the acetylcysteine solution is prepared by diluting the acetylcysteine using 5% dextrose, 0.45% sodium chloride, or water for injection prior to administration (p3, items 8-9). Also, it teaches that other intravenous dosing regimens have been published (p3, item 8). It teaches determining the following criteria are met: 1. No further injury is expected as assessed by a non-detectable APAP level or APAP - 10 mcg/ml for labs with detection limits 10 mcg/ml prior to the end of the infusion and 2. Liver injury that has already occurred is remitting as assessed by normal (or not increased from baseline) AST, ALT, and international normalized ration (INR) and the patent is clinically well (p5, item 13). It further 
As to the recitation, “the pharmaceutical composition providing for a reduction in side effects such as tachycardia, nausea, vomiting, pharyngitis, rhinorrhea, rhonci, pruritis, rash, flushing, anaphylaxis, and combinations thereof as compared to an acetylcysteine composition containing chelating agents” in claims 1 and 9,  such recitation is intended result of the active method step (i.e., administering the acetylcysteine composition to a patient), and as such are non-limiting since the language does not result in manipulative difference in steps of claims. The claims of ‘065  patent teaches the same method step  of administering the same composition as claimed, thus the composition of the prior art necessarily provides “a reduction in side effects as compared to an acetylcysteine composition containing chelating agents” when the composition is administered to a patient.  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir.1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C.102 or obviousness under  35 U.S.C. 103). 

6. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 8,148,356 in view of Rocky Mountain Poison and Drug Center  (Intravenous N-acetylcysteine (Acetadote (R) FAQs, Version 7.0, April 6, 2009).
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. The claims of ‘356 patent are drawn to a stable aqueous pharmaceutical composition comprising between 200 and 250 mg/ml (20-25%) acetylcysteine in a suitable form for intravenous injection wherein the composition is free of chelating agents such as EDTA and wherein the pH of the composition is adjusted with a pH adjusting agent to a pH of from 6 to less than 7 including a pH of 6.8). Thus, it would have been obvious to use the stable aqueous pharmaceutical composition for treating a patient in need of administering acetyl cysteine.  As to claims 10-20, the claims of the patent do not specifically recites that the first dose of 200 mg/kg is administered over 3 to 5 hours followed by a second dose of 100 mg/kg over 16 hours. However, Rocky Mountain Poison and Drug Center  teaches a method of treating acetaminophen overdose comprising intravenously administering an acetylcysteine solution via  sequential infusions comprising: a loading dose infusion of 150 mg/kg over 60 min, maintenance infusion 1 of 50 mg/kg over 4 hours (total 200 mg/kg over 5 hours), and maintenance infusion 2: then 100 mg/kg over 16 hrs (6.25 mg/kg/hr) wherein the 
As to the recitation, “the pharmaceutical composition providing for a reduction in side effects such as tachycardia, nausea, vomiting, pharyngitis, rhinorrhea, rhonci, pruritis, rash, flushing, anaphylaxis, and combinations thereof as compared to an acetylcysteine composition containing chelating agents” in claims 1 and 9,  such recitation is intended result of the active method step (i.e., administering the acetylcysteine composition to a patient), and as such are non-limiting since the language does not result in manipulative difference in steps of claims. The claims of ‘356  patent teaches the same method step  of administering the same composition as claimed, thus the composition of the prior art necessarily provides “a reduction in side effects as In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). “[N]ewly discovered results of known processes directed to the same purpose are not patentable." Bristol-Myers Squibb, 246 F.3d at 1376. Also, see In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (a case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C.102 or obviousness under  35 U.S.C. 103). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/BONG-SOOK BAEK/            Primary Examiner, Art Unit 1611